         Case 2:20-cv-00853-MHH-HNJ Document 4 Filed 06/16/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

DeMARQUEIS WAYNE JOHNSON,                       )
#178713,                                        )
                                                )
            Plaintiff,                          )
                                                )
    v.                                          )                 CASE NO. 2:20-CV-328-RAH
                                                )
WARDEN LEON BOLLING, et al.,                    )
                                                )
            Defendants.                         )


                                           ORDER

         This case is before the court on a Recommendation of the Magistrate Judge entered on May

10, 2020. (Doc. 3.) There being no timely objections filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

         ORDERED that this case is TRANSFERRED to the United States District Court for the

Northern District of Alabama, pursuant to 28 U.S.C. § 1404(a).

         DONE, this 16th day of June, 2020.



                                         /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
